416 F.2d 1333
Herbert W. BROWN et al., Appellants,v.TRUCK DRIVERS AND HELPERS LOCAL UNION NO. 355 OF BALTIMORE, MARYLAND, affiliated with the International Brotherhood of Teamsters, Chauffeurs, Warehousemen & Helpers of America, and W. Kelly Gregory, Inc., Appellees.
No. 13221.
United States Court of Appeals Fourth Circuit.
Argued November 4, 1969.
Decided November 10, 1969.

Appeal from the United States District Court for the District of Maryland, at Baltimore; Edward S. Northrop, Judge.
James J. Doherty, Baltimore, Md., for appellants.
Edward J. Gutman, Baltimore, Md. (Jacob Blum, and Blum, Yumkas & Mailman, Baltimore, Md. on brief), for appellee W. Kelly Gregory, Inc.
Bernard W. Rubenstein, Baltimore, Md. (Edelman, Levin, Levy, & Rubenstein, Baltimore, Md., on brief), for appellee Truck Drivers and Helpers Local Union No. 355 of Baltimore, Md.
Before WINTER, CRAVEN and BUTZNER, Circuit Judges.
PER CURIAM:


1
In this case the district court concluded that neither the union nor the employer denied plaintiffs any rights which were vested in them under the Labor-Management Relations Act, 29 U.S.C.A. § 185. After argument of the appeal and our own examination of the record, we agree. We affirm for the reasons set forth in the opinion of the district court, Brown v. Truck Drivers and Helpers Local Union No. 355 of Baltimore, 292 F.Supp. 125 (D.Md.1968).


2
Affirmed.